Citation Nr: 0839632	
Decision Date: 11/18/08    Archive Date: 11/25/08

DOCKET NO.  96-48 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to a disability rating higher than 20 percent for 
post-operative residuals of a laceration of the right wrist, 
for the period prior to December 12, 2006, and to a 
disability rating higher than 30 percent for the disability 
beginning December 12, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Counsel




INTRODUCTION

The veteran served on active duty from January 1969 to July 
1970 and from March 1974 to September 1975.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an June 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.

When this case was most recently before the Board in 
September 2006, it was remanded for additional evidentiary 
development.  While the case was in remand status, the 
originating agency entered an August 2007 rating decision, 
increasing the disability rating for the residuals of a 
laceration of the right wrist to 30 percent, effective from 
December 12, 2006.  This did not satisfy the veteran's 
appeal.  


FINDINGS OF FACT

1.  Throughout the period of this claim, the residuals of a 
laceration of the right wrist have included incomplete 
paralysis of the musculospiral nerve that most nearly 
approximates moderate.

2.  Throughout the period of this claim, the residuals of a 
laceration of the right wrist have also included a painful 
scar that measures approximately 3cm, is not unstable, and 
does not cause limited motion or functional impairment.  




CONCLUSION OF LAW

Throughout the period of this claim, the residuals of a 
laceration of the right wrist warrant a 30 percent rating, 
but not higher, for nerve impairment, and a separate rating 
of 10 percent for a tender scar.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Codes 7804 (2002); 38 
C.F.R. §§ 4.7, 4.118, Diagnostic Code 7804, § 4.124a, 
Diagnostic Code 8514 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking an increased disability rating for his 
service-connected residuals of a right wrist laceration.  The 
Board will initially discuss certain preliminary matters, and 
will then address the pertinent law and regulations and their 
application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The Court has recently provided guidance with respect to the 
notice that is necessary in increased rating claims.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Adequate 
VCAA notice in an increased rating claim must inform the 
claimant that he must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
and that, if an increase in disability is found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes.  If the claimant is rated under a Diagnostic Code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability, the notice letter must provide at least 
general notice of that requirement.  The notice letter must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.

In the case at hand, the veteran's claim was received and 
initially adjudicated long before the enactment of the VCAA 
in November 2000.  The record reflects that the originating 
agency provided the veteran with the notice required under 
the VCAA, by letters mailed in April 2005 and September 2006.  
They informed the veteran that he must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on his employment and daily life.  
They provided appropriate notice with respect to the 
effective-date element of the claim.  They also included 
information on how VA determines the disability rating by use 
of the rating schedule, and provided examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain), to include treatment records, 
Social Security determinations, statements from employers 
concerning the impact of the disability on the veteran's 
employment, and statements from persons concerning their 
observations of how the disability has affected the veteran.  
They also informed the veteran of the assistance that VA 
would provide to obtain evidence on his behalf.  

This is not a case in which a noticeable worsening or 
increase in severity of the disability would not establish 
the veteran's entitlement to an increased rating.  In any 
event, the veteran was provided the specific criteria for 
rating the disability in the Statement of the Case.  

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
Appeals Management Center (AMC) readjudicated the veteran's 
claim in August 2007.  See Overton v. Nicholson, 20 Vet. App. 
427, 437 (2006) (A timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim).  
There is no indication or reason to believe that the ultimate 
decision of the agency of original jurisdiction on the merits 
of the claim would have been different had complete VCAA 
notice been provided at an earlier time.  

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service treatment records and 
pertinent VA medical records have been obtained.  In response 
to the Board's September 2006 remand, the AMC contacted the 
veteran and attempted to obtain authorization from him to 
request clinical records from his private physician, Dr. 
Doak.  The veteran did not respond to the AMC's request.  The 
Court has held that VA's duty to assist the veteran in 
developing the facts and evidence pertinent to a veteran's 
claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  It is the responsibility of veterans 
to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 
383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
In light of the veteran's failure to cooperate on this 
matter, the Board concludes that a remand of this matter for 
further development would not avail the veteran or aid the 
Board's inquiry, and would only serve to unnecessarily delay 
a decision.  See Reyes v. Brown, 7 Vet. App. 113, 116 (1994).

In sum, the Board is satisfied that the RO and the AMC 
properly processed the claim following the provision of the 
required notice and that any procedural errors in their 
development and consideration of the claim were insignificant 
and non prejudicial to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Accordingly, the Board will address 
the merits of the claim.  

General Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   
38 C.F.R. § 4.7 (2007).

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2007) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2007).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).   

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2007).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2007) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability at issue. The Board has 
found nothing in the historical record which would lead to 
the conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.

Service connection for post-operative residuals of a 
laceration of the right wrist with injury of the superficial 
branch of the radial nerve was granted in April 1985, and a 
20 percent rating was assigned.  The 20 percent rating 
remained in effect when the veteran's current claim for an 
increased rating was received in March 1996.  As noted above, 
during the pendency of this appeal, the rating for the 
disability was increased to 30 percent rating, effective 
December 12, 2006.  

The veteran's right wrist disability is currently rated under 
38 C.F.R. § 4.124a, Diagnostic Code 8514.  Although 38 C.F.R. 
§ 4.124a was amended in 2005, during the course of this 
appeal, Diagnostic Code 8514 was not changed.  Under that 
code, incomplete paralysis of the musculospiral (radial) 
nerve affecting the major extremity warrants a 20 percent 
rating if it is mild, a 30 percent rating if it is moderate 
or a 50 percent rating if it is severe.

The rating schedule provides some guidance with respect to 
degrees of paralysis of the peripheral nerves.  It states 
that the term "incomplete paralysis" indicates a degree of 
lost or impaired function substantially less than the type 
picture for complete paralysis given with each nerve, whether 
due to varied level of nerve lesion or to partial 
regeneration.  When the involvement is wholly sensory, the 
rating should be for the mild, or at most, the moderate 
degree.  38 C.F.R. § 4.124a

For purposes of reference, the Board notes that symptoms 
associated with "complete paralysis" of the musculospiral 
nerve under Diagnostic Code 8514 include drop of hand and 
fingers, wrist and fingers perpetually flexed, the thumb 
adducted falling within the line of the outer border of the 
index finger; can not extend hand at wrist, extend proximal 
phalanges of fingers, extend thumb, or make lateral movement 
of wrist; supination of hand, extension and flexion of elbow 
weakened, the loss of synergic motion of extensors impairs 
the hand grip seriously; total paralysis of the triceps 
occurs only as the greatest rarity.  

The veteran was afforded a VA examination in December 2006.  
The veteran's complaints consisted of numbness and tingling 
in the wrist, extending to the thumb and index finger of the 
right hand.  Sensory testing showed vibration decreased with 
normal pain level, light touch decreased, and normal position 
sense.  The veteran was also found to have difficulty and 
decreased coordination of the index finger and thumb while 
picking up small items, such as a nickel, from the table.  
Reflexes were 1+ with the exception of right finger jerk and 
right brachioradialis, which were absent.  

Based on the neurological evidence pertinent to the period 
from December 12, 2006, to the present, the Board finds that 
entitlement to a rating higher than 30 percent is not 
demonstrated.  In so finding, the Board notes that, while the 
veteran's symptomatology is not "wholly sensory" in nature, 
it is primarily so.  The Board of course acknowledges that 
symptoms such as decreased coordination of the index finger 
and thumb are objectively demonstrated and are not "wholly 
sensory."  However, the veteran's principal complaints of 
numbness, tingling, and pain, are sensory in nature.  
Moreover, findings of decreased sensation to light touch and 
vibration are inherently sensory.  

Also significant in the Board's evaluation is the explicit 
finding of the December 2006 examiner with respect to whether 
the veteran's nerve impairment was mild, moderate, or severe.  
The examiner's assessment was moderate dysfunction of the 
right radial nerve.  The examiner estimated that there would 
be moderate impairment with respect to chores, shopping, 
exercise, sports, and recreation; as well as mild impairment 
with respect to bathing, dressing, toileting, and grooming, 
and no impairment with respect to traveling and feeding.  
There was no specific finding, and no suggestion of severe 
impairment of any activity of daily life.  

With respect to the veteran's ability to work, the examiner 
commented that the right wrist condition would prevent the 
veteran from performing his usual type of employment; as a 
mechanic.  Indeed, in the examiner's view, the veteran would 
not be able to obtain or maintain any physical type of 
employment, and even with sedentary employment, he would 
require frequent rest breaks because of neuropathy in the 
dominant right hand.  Such findings undoubtedly suggest 
significant occupational impairment.  However, in the Board's 
view, they do not suggest an overall level of neurological 
impairment that is severe.  In so finding, the Board notes 
that the examiner did not use the term "severe" despite 
being instructed to categorize the veteran's level of 
impairment as mild, moderate or severe.  The examiner clearly 
understood this instruction, as he restated it in the 
examination report.  He specifically found that the effect of 
the paralysis on chores was moderate.  This could be expected 
to approximate the veteran's normal occupation as a mechanic.  

The Board also notes that none of the criteria for complete 
paralysis of the musculospiral nerve are shown.  One might 
expect that a severe degree of incomplete paralysis would 
include at least some of the criteria for complete paralysis.  

Finally, in concluding that a rating higher than 30 percent 
is not warranted, the Board is guided by a note following 
Diagnostic Codes 8514, 8614, and 8714, which provides that 
lesions involving only "dissociation of extensor communis 
digitorum" and "paralysis below the extensor communis 
digitorum," will not exceed the moderate rating under code 
8514.  The extensor communis digitorum is the common extensor 
muscle of the digits (fingers).  See Dorland's Illustrated 
Medical Dictionary 1216, Plate 33 (31st  ed. 2007).  The 
veteran's complaints and the objective findings involve the 
veteran's fingers and wrist.  As there is no evidence of 
radial nerve impairment at or above the extensor communis 
digitorum muscle, the rating schedule specifically prohibits 
a rating higher than 30 percent. 

With respect to the period of this claim prior to December 
12, 2006, the Board finds that the evidence indicates 
essentially the same symptomatology as was demonstrated on 
the December 2006 examination.  In granting the increased 30 
percent rating, the RO specifically pointed to the December 
2006 examiner's finding of moderate overall impairment.  
However, symptomatology cited by that examiner, including 
decreased coordination of the fingers and thumb, and pain 
associated with manipulating objects, was also shown on prior 
examinations.  In January 2002, the VA examiner reported that 
the veteran was unable to work as a mechanic because of 
cramping in his hand.  On VA general medical examination in 
June 1996, the examiner noted that paresthesias caused 
problems in grasping objects, which the veteran constantly 
drops.  On VA joints examination in June 1996, the examiner 
reported that strength testing in the hand caused increased 
pain in the hand and wrist region.  

Similarly, the veteran's private physician, Johnny By, M.D. 
reported in August 1995 that prolonged holding things with 
the right hand results in weakness with frequent cramps.  The 
veteran could not write for too long with the right hand due 
to cramps and aching.  The veteran reported that he had been 
dropping things, off and on.  

Moreover, the Board finds it significant that the veteran's 
private physician, R. William Rice, M.D., in a June 1997 
report, stated that the condition was nonprogressive and 
unlikely to change.  Likewise, the January 2002 VA examiner 
stated that he had reviewed the past records, and did not see 
any differences in the veteran's present condition as 
contrasted to previous condition.  He concluded that the 
veteran's status was unchanged since his last exam. 

In sum, while no examiner prior to December 2006 described 
the veteran's overall impairment as moderate, the disability 
picture presented in the medical record shows that the type 
and degree of symptomatology associated with the veteran's 
wrist disability has remained stable throughout the period on 
appeal.  Accordingly, the Board concludes that a 30 percent 
rating is also warranted during the period of this claim 
prior to December 12, 2006.   

As with the current period, the Board must conclude that the 
nerve impairment during the period prior to December 12, 
2006, did not more nearly approximate severe than moderate 
and therefore does not warrant a rating in excess of 30 
percent.  In this regard, the Board notes, as discussed above 
with respect to the current period, that the veteran's 
symptoms prior to December 12, 2006, while not entirely 
sensory, were primarily so.  In terms of strength, the 
veteran's private physician noted in August 1995 that the 
veteran had fair grip power and only mild weakness.  Strength 
was estimated at 4 out of 5.  There was no atrophy of the 
intrinsic muscles of the right hand.  Dorsiflexion of the 
wrists was 4 to 5 out of 5. The veteran also had fair 
abduction of his right fingers with strength being 4 to 5 out 
of 5.  Indeed, sensory examination was intact to pinprick 
over the right hand and forearm.  

On VA examination in August 1995, the veteran made a good 
fist in the hand and could oppose the thumb and remaining 
fingertips satisfactorily.  Grip strength was felt to be 
within normal limits, although strength testing in the hand 
caused some increased pain in the hand and wrist region.  

In terms of functional impairment, in August 1995, the 
veteran was able to write his name and address legibly.  The 
June 1996 VA joints examiner noted that he writes, grooms, 
and feeds himself with his right hand.  

In sum, as with the current evidence, the evidence for the 
period prior to December 12, 2006, establishes impairment 
that is primarily sensory, and which does not impact areas at 
or above the extensor communis digitorum muscle.  The veteran 
retains near normal strength, and moderate functional 
ability.  The criteria for the 50 percent level are not more 
nearly approximated than those for the 30 percent level.  
Accordingly, a 50 percent rating is not in order.  

The Board has considered whether any of the veteran's non-
neurologic residuals should be separately rated.  Under VA 
regulations, separate disabilities arising from a single 
disease entity are to be rated separately.  See 38 C.F.R. § 
4.25 (2007); see also Esteban v. Brown, 6 Vet. App. 259, 
261(1994).  However, the evaluation of the same disability 
under various diagnoses is to be avoided.  38 C.F.R. § 4.14 
(2007); Fanning v. Brown, 4 Vet. App. 225 (1993).

Based on the findings of the December 2006 examiner, there 
does not appear to be any residual muscle impairment.  Grip 
strength of the index finger and thumb as compared to the 
left hand was rated at 5 out of 5.  There was no muscle 
atrophy or abnormal muscle tone or bulk.  As previously 
discussed, prior evaluations produced similar findings.  

There also does not appear to be any direct joint 
involvement.  On examination in December 2006, there was no 
joint deformity, giving way, instability, pain, stiffness, 
weakness, dislocation, subluxation, locking, or effusion.  X-
rays were normal.  

Although there is no direct joint involvement, there does 
appear to be some indirect involvement due to painful motion 
of the wrist, particularly on radial deviation, which was 
measured in December 2006 from 0 to 10 degrees, with onset of 
pain at 5 degrees, and similar loss on repetitive use.  
However, short of complete ankylosis of the wrist, which is 
not present here, limitation of motion of the wrist is only 
compensable if dorsiflexion is less than 15 degrees, or if 
palmar flexion is limited in line with the forearm.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5215 (2007).  

Based on the illustrations included in the rating schedule, 
the Board interprets "in line with the forearm" to mean 0 
degrees of palmar flexion.  See 38 C.F.R. § 4.71a, Plate I 
(2007).  

On VA examination in December 2006, right wrist dorsiflexion 
was measured from 0 to 50 degrees with onset of pain at 50 
degrees, and no additional loss on repetitive use.  Palmar 
flexion was measured from 0 to 80 degrees, with no pain and 
no additional loss of motion on repetitive use.   

On VA examination in January 2002, flexion was measured to 6 
degrees with pain to the extensor surface of the wrist.  
Extension was measured to 50 degrees, with pain to the 
extensor surface of the wrist.  The Board notes that the 
examiner's use of the word "flexion" is interpreted to mean 
palmar flexion, and "extension" is interpreted to mean 
dorsal flexion.  See 38 C.F.R. § 4.71a, Plate I.  

On VA examination in June 1996, the right wrist had 50 
degrees of dorsal flexion and 55 degrees of palmar flexion.  

Based on such findings, and in consideration of the DeLuca 
factors set out above, a separate compensable rating for 
limitation of wrist motion is not warranted. 

The Board has considered whether a separate compensable 
rating is warranted for scar residuals of the right wrist 
injury.  Based on the December 2006 VA examiner's finding 
that the scar was painful on examination, the Board finds 
that a separate 10 percent rating is warranted under 
Diagnostic Code 7804.  A 10 percent rating represents the 
maximum rating under Diagnostic Code 7804.  

The Board further finds that a separate 10 percent rating is 
warranted for the entire period of this claim.  On VA joints 
examination in June 1996, the veteran was noted to be 
somewhat tender and tapping over the area of the scar caused 
paresthesias into the area of the right thumb and index 
finger.  On VA general medical examination in June 1996, the 
examiner noted a 3 cm very tender scar over the lateral right 
wrist.  On VA examination in January 2002, the examiner noted 
hypersensitivity distal from the scar.  On a private 
examination by Johnny By, M.D in August 1995, a small scar 
was noted over the radial side of the right wrist with severe 
tenderness and electric shock-like pain radiating to the 
right first dorsal interosseous region of the right hand on 
even touching the side of the scar. 

However, due to the small size of the scar, its location on 
the wrist, and the fact that it has not been found to be 
deep, unstable or subject to repeated ulceration, and the 
December 2006 VA examiner's finding that it does not limit 
function of any body part, the Board concludes that a 
compensable rating is not warranted under any other 
potentially applicable diagnostic code.  See  38 C.F.R. 
§ 4.118, Diagnostic Codes 7801-7805 (2002-2007).  

In conclusion, throughout the period of this claim, the 
residuals of a laceration of the right wrist warrant a 30 
percent rating for nerve impairment and a separate 10 percent 
rating for a tender scar.  However, the type and degree of 
symptoms, or their effects, that would justify a rating 
higher than 30 percent for neurological residuals are not 
shown during any portion of the period on appeal.  Moreover, 
the type and degree of symptoms, or their effects, that would 
justify a rating higher than 10 percent for scar residuals 
are not shown during any portion of the period on appeal.  

Other Considerations

The Board has considered whether this case, or any component 
thereof, should be referred to the Director of the 
Compensation and Pension Service for extra-schedular 
consideration.  By regulation, an extra-schedular rating may 
be assigned where the schedular criteria are inadequate and 
there are exceptional factors such as the need for frequent 
hospitalization or marked interference with employment.  38 
C.F.R. § 3.321(a) (2007).  In determining whether a case 
should be referred for extra-schedular consideration, the 
Board must compare the level of severity and the 
symptomatology of the claimant's disability with the 
established criteria provided in the rating schedule for 
disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, 
the assigned evaluation is therefore adequate, and no 
referral for extra-schedular consideration is required.  See 
Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

The record reflects that the veteran has not required 
frequent hospitalizations for his residuals of a laceration 
of the right wrist, and that the manifestations of the 
disability are not in excess of those contemplated by the 
schedular criteria.  

Clearly, the service-connected disability interferes with his 
industrial capacity, and, as specifically described by the 
December 2006 examiner, limits his ability to engage in 
certain physically demanding types of employment.  However, 
the disability ratings assigned are explicit recognition that 
industrial capabilities are impaired.  Van Hoose v. Brown, 4 
Vet. App. 361, at 363 (1993).  In the Board's view, the type 
of impairment demonstrated on examination is completely 
consistent with the disability ratings assigned.  In so 
finding, the Board notes that the examiner elaborated that 
the veteran's occupational impairment was due to his 
decreased vibration and decreased light touch sensation of 
the right thumb and index finger, decreased coordination in 
picking up and handling small items with his dominant thumb 
and index finger, and limited radial and extension range of 
motion of the right wrist.  This is precisely the type of 
impairment contemplated by the schedular criteria.  

In sum, the record when considered as a whole does not 
indicate that the average industrial impairment from the 
disability would be in excess of that contemplated by the 
assigned evaluations.  Accordingly, the Board has concluded 
that referral of this case for extra-schedular consideration 
is not in order.  


ORDER

The Board having determined that the residuals of a 
laceration of the right wrist warrant a 30 percent rating for 
nerve impairment and a separate 10 percent rating for a 
painful scar throughout the period of this claim, the benefit 
sought on appeal is granted to this extent and subject to the 
criteria governing the payment of monetary benefits.  



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


